DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With regards to the 112(b) rejections the previous rejections to 1, 2, 5, 8-9, 12 and 15 are withdrawn due to the amendments.
Applicant's arguments filed 2/24/21 have been fully considered but they are not persuasive. 
Applicant prior art arguments can be summarized by “the Examiner cited portions of the prior art that describe rate responsive pacemakers and cited portions of the prior art that describe configuring, among things, A-V and V-V delays but without configuring such A-V and V-V delays across a plurality of heartbeats.” Effectively applicant is arguing that examiner did not show the monitoring aspects for a “plurality” of heart beats and for the therapy aspect for a specific heart rate selected (ie “each”) of the plurality. As applicant summarized from the interview part of the discussion revolved around “rate responsive”. Applicants in the argument have merely stated “nothing has been identified by the Examiner in the art cited that teaches or suggests . . . ” then restated a portion of the claim and in support of that position merely make the conclusory statement quoted above without discussing how the elements are not shown in any further discussion/detail. This is not persuasive as the mere statement that they are not show is not persuasive.  
As laid out by the inventors/applicants in both Gho and Ghos (same inventor(s) as current app) rate responsive is adjusting the therapy based on a user’s changes in heart rate and hence responsive, if the heart rate wasn’t changing it wouldn’t be responsive. This is further shown by Applicants previous patents 5052388 (‘388) and 4428378 (‘378) which are incorporated by reference in their entirety into 
The arguments discussed above are relied upon for the traversal of the dependent claims and are not persuasive for the same reasons as laid out above.

Specification
The disclosure is objected to because of the following informalities: “for use with cardiac therapy apparatus such as an 1 MB” as recited in [0081] (Using PG-Pub for paragraph notation) is unclear as what “an 1 MB” is, is unclear.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite “monitor” during LV-only pacing and “monitor” during bi-ventricular pacing. They both further recite “generate electrical heterogeneity information (EHI) from the monitored electrical activity from the electrode apparatus” however which of the monitored is being applied is unclear based on the language, is “the monitored electrical activity” referring to the LV only, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1-4, 6-11 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh (Subham Ghosh et al., US 20160045737) hereinafter Gho in view of Ghosh (Subham Ghosh et al., US 20160045738) hereinafter Ghos. In the alternative Gho in view of Ghos in further view of Ghosh (Subham Ghosh, US 20140277233) hereinafter Ghosh. Examiner notes that Sivula (Joel Sivula et al., US 5052388) hereinafter Sivula and Anderson (Kenneth Anderson et al., US 4428378) hereinafter Anderson are incorporated by reference in Gho ([0122]) and Ghos ([0126]). 
 Regarding claim 1, an interpretation of Gho discloses a system comprising: 
electrode apparatus comprising a plurality of external electrodes to monitor electrical activity from tissue of a patient (110/112 Figs. 1-3, [0038], [0052]-[0053], [0058], [0063], [0111], Figs. 2-3, 10A and Claim 1 see also [0054]-[0057], [0060], [0078]-[0079]; Examiner notes Fig. 2 is identical to figure 2 of Ghos. The figures 2-3 of Gho and Ghos show all of the structural components of the current claims); and 
computing apparatus comprising processing circuitry and coupled to the electrode apparatus (140 Figs. 1-3, [0038]-[0039], [0044], [0052], [0058], [0062], [0109]-[0110]), Figs. 2-3, 10A-10B and Claim 1 see also [0045]-[0051], [0056] and configured to: 
monitor electrical activity of the patient's heart using one or more electrodes of the plurality of external electrodes ([0038], [0052]-[0053], [0058], [0063], [0111], Figs. 2-3, 10A and Claim 1 see also [0054]-[0057], [0060], [0078]-[0079]) 
monitor electrical activity of the patient's heart using one or more electrodes of the plurality of external electrodes ([0038], [0052]-[0053], [0058], [0063], [0111], Figs. 2-3, 10A and Claim 1 see also [0054]-[0057], [0060], [0078]-[0079]) during biventricular pacing therapy delivered at a plurality of different A-V and V-V intervals over a plurality of different heart rates ([0056], [0064], [0104], [0114] including “heart rate (HR),  heart rate variability (HRV) . . . R-wave to R-wave intervals (also referred to as the R-R intervals or V-V intervals), P-wave to QRS 
generate electrical heterogeneity information (EHI) from the monitored electrical activity from the electrode apparatus, wherein the EHI is representative of one or both of mechanical cardiac functionality and electrical cardiac functionality ([0019], [0044], [0066]-[0068] see also [0056], [0069]-[0071], [0073]-[0074]), 
select an A-V interval and a V-V interval for biventricular pacing therapy for each different heart rate based on the EHI generated from the monitored electrical activity during biventricular pacing therapy ([0062] and [0122] including “rate responsive mode” see also [0004], [0037], [0044], [0063]-[0064], [0124]).
An interpretation of Gho may not explicitly disclose electrodes monitoring during left ventricular-only pacing therapy delivered at a plurality of different A-V intervals over a plurality of different heart; select an A-V interval for left ventricular-only pacing therapy for each different heart rate based on the EHI generated from monitored electrical activity during left ventricular-only pacing therapy
However, in the same field of endeavor (medical devices), Ghos teaches electrodes monitoring during left ventricular-only pacing therapy delivered at a plurality of different A-V intervals over a plurality of different heart rates ([0009], [0011], [0015], [0065]-[0067], [0091]-[0092] and [0127] Claim 1 and Figs. 2-5 and 9A-9B see also [0069]-[0074]; Examiner also notes that applicants in Ghos explicitly recite their specification it is not limited to only being able to perform the A-V optimization during LV-Only Therapy [0067] and [0010]); select an A-V interval for left ventricular-only pacing therapy for each different heart rate based on the EHI generated from monitored electrical activity during left ventricular-only pacing therapy ([0004], [0046], [0065]-[0067], [0088], [0090]-[0092] see also [0014] and Figs. 2-5 and 9A-9B).


While Examiner maintains Gho in view of Ghos discloses all of the elements as recited above. In the alternative, an interpretation of Gho may not explicitly disclose monitoring/selecting A-V during biventricular therapy. 
However, in the same field of endeavor (medical devices), Ghosh teaches monitoring/selecting A-V and V-V during biventricular therapy and A-V for LV-only ([0044] including “electrical signals for 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Gho to include the elements of Ghosh because it teaches the optimization of therapy parameters including the use of adaptive CRT allowing for more effective cardiac resynchronization ([0004]-[0005] and [0024]).

Regarding claim 2, an interpretation of Gho discloses the above, including monitoring/measuring parameters prior to pacing to determine “baseline” or intrinsic values ([0063]). 

However, in the same field of endeavor (medical devices), Ghos teaches pausing the delivery of pacing therapy and measuring an intrinsic A-V delay for each different heart rate ([0069], [0073], [0081], [0091] including “to adjust the A-V interval such that, e.g., the A-V interval tracks with, or corresponds to, an activity level of the patient, a heart rate of the patient”, [0092], [0095] including “The exemplary method 250 may include pausing, or halting, ongoing pacing therapy 252 and measuring an intrinsic A-V conduction time 254. “ and Figs. 4-6 see also [0006]-[0007], [0014]-[0016]); and for each different heart rate, determine an A-V interval adjustment value to adjust the A-V interval based on a sensed intrinsic A-V delay during delivery of pacing therapy ([0014]-[0016], [0083]-[0084], [0091]-[0093] see also [0069], [0073], [0081], [0084]-[0087], [0095]; Examiner notes this is also known as evidenced by US 20160030751 see [0061], [0063], [0125], Fig. 4) wherein the A-V interval adjustment for each different heart rate is based on the selected A-V interval and the measured intrinsic A-V delay corresponding to the different heart rate ([0083]-[0084], [0091]-[0093] see also [0014]-[0016], [0069], [0073], [0081], [0085]-[0088], [0095]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Gho to include the elements of Ghos because it allows for efficient assistance for the configuration of cardiac therapy specifically in determining optimizing pacing parameters such as AV intervals such that the they track to a patient’s heart rate ([0008], [0010] and [0091]).

 Regarding claim 3, an interpretation of Gho discloses the above. An interpretation of Gho may not explicitly disclose wherein determining the A-V interval adjustment value for each different heart rate comprises determining a difference between the selected A-V interval and the measured intrinsic A-V delay.
However, in the same field of endeavor (medical devices), Ghos teaches wherein determining the A-V interval adjustment value for each different heart rate comprises determining a difference between the selected A-V interval and the measured intrinsic A-V delay ([0014]-[0016], [0083]-[0084], [0091]-[0093] see also [0069], [0073], [0081], [0084]-[0087], [0095]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Gho to include the elements of Ghos because it allows for efficient assistance for the configuration of cardiac therapy specifically in determining optimizing pacing parameters such as AV intervals such that the they track to a patient’s heart rate ([0008], [0010] and [0091]).

 Regarding claim 4, an interpretation of Gho discloses the above. An interpretation of Gho may not explicitly disclose wherein determining the A-V interval adjustment value for each different heart rate comprises determining a percentage of the selected A-V interval to the measured intrinsic A-V delay.
However, in the same field of endeavor (medical devices), Ghos teaches wherein determining the A-V interval adjustment value for each different heart rate comprises determining a percentage of the selected A-V interval to the measured intrinsic A-V delay ([0070], [0079], [0091], [0095]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Gho to include the elements of Ghos because it allows for 

Regarding claim 6, an interpretation of Gho further discloses wherein the EHI comprises a metric of standard deviation of activation times (SDAT) ([0019]-[0020], [0072], [0077], [0082], [0091]; Examiner notes that this is shown in Ghos see Fig. 2, Ghose see [0035] and the other reference discussed in the rejection of 2).

 Regarding claim 7, an interpretation of Gho further discloses wherein the plurality of external electrodes comprises surface electrodes positioned in an array configured to be located proximate the skin of the patient ([0053], [0058]-[0059] and Figs. 1-3; Examiner notes that this is shown in Ghos see Fig. 1-3, Ghose see [0029], [0031], [0037] and the other reference discussed in the rejection of 2).

Regarding claim 8, an interpretation of Gho discloses method comprising: 
monitoring electrical activity of the patient's heart using one or more electrodes of the plurality of external electrodes ([0038], [0052]-[0053], [0058], [0063], [0111], Figs. 2-3, 10A and Claim 1 see also [0054]-[0057], [0060], [0078]-[0079]) during biventricular pacing therapy delivered at a plurality of different A-V and V-V intervals over a plurality of different heart rates ([0056], [0064], [0104], [0114] including “heart rate (HR),  heart rate variability (HRV) . . . R-wave to R-wave intervals (also referred to as the R-R intervals or V-V intervals), P-wave to QRS complex intervals (also referred to as the P-R intervals, A-V intervals, or P-Q intervals),”, [0124], [0126]-[0127] see also [0037], [0044], [0099] and Fig. 10A), 

generating electrical heterogeneity information (EHI) from the monitored electrical activity from the electrode apparatus, wherein the EHI is representative of one or both of mechanical cardiac functionality and electrical cardiac functionality ([0019], [0044], [0066]-[0068] see also [0056], [0069]-[0071], [0073]-[0074]), 
selecting an A-V interval and a V-V interval for biventricular pacing therapy for each different heart rate based on the EHI generated from the monitored electrical activity during biventricular pacing therapy ([0062] and [0122] including “rate responsive mode” see also [0004], [0037], [0044], [0063]-[0064], [0124]).

An interpretation of Gho may not explicitly disclose monitoring during left ventricular-only pacing therapy delivered at a plurality of different A-V intervals over a plurality of different heart; selecting an A-V interval for left ventricular-only pacing therapy for each different heart rate based on the EHI generated from monitored electrical activity during left ventricular-only pacing therapy
However, in the same field of endeavor (medical devices), Ghos teaches electrodes monitoring during left ventricular-only pacing therapy delivered at a plurality of different A-V intervals over a plurality of different heart ([0009], [0011], [0015], [0065]-[0067], Claim 1 and Figs. 2-5 and 9A-9B see also [0069]-[0074]; Examiner also notes that applicants in Ghos explicitly recite their specification it is not limited to only being able to perform the A-V optimization during LV-Only Therapy [0067] and [0010]); selecting an A-V interval for left ventricular-only pacing therapy for each different heart rate based on the EHI generated from monitored electrical activity during left ventricular-only pacing therapy 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Gho to include the elements of Ghos because it allows for efficient assistance for the configuration of cardiac therapy specifically in determining optimizing pacing parameters such as AV intervals such that the they track to a patient’s heart rate ([0008], [0010] and [0091]). Additionally, the combination of the elements of Gho with those of Ghos is merely the combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, the sensor systems are the same disclosed in each of the references external electrodes to measure electrical readings to generate “Electrical heterogeneity information may be defined as information indicative of at least one of mechanical synchrony or dyssynchrony of the heart and/or electrical synchrony or dyssynchrony of the heart.” ([0067]) such as SDAT, LVED and LVAT ([0070]-[0071] and 61/834,133 incorporated by reference into Gho in [0066] the specification of which has been included in the File Wrapper; Examiner further notes that there are  similar and/or duplicate paragraphs in Ghos and other references by the applicants which are prior art to the current application, non-exhaustively, including: US 20140277233 see [0035], US 20160030751 see [0070]-[0071] and US 20160045744 see [0016], [0071]-[0072] each of these references discuss using standard deviation and averages of activations to determine optimized parameters including VV or AV intervals) based on the known metrics and uses it would be obvious to optimize parameters to receive the predictable benefit of optimized parameters for pacing therapy. 

While Examiner maintains Gho in view of Ghos discloses all of the elements as recited above. In the alternative, an interpretation of Gho may not explicitly disclose monitoring/selecting A-V during biventricular therapy. 

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Gho to include the elements of Ghosh because it teaches the optimization of therapy parameters including the use of adaptive CRT allowing for more effective cardiac resynchronization ([0004]-[0005] and [0024]).


An interpretation of Gho may not explicitly disclose pausing the delivery of pacing therapy and measuring an intrinsic A-V delay for each different heart rate; and for each different heart rate, determine an A-V interval adjustment value to adjust the A-V interval based on a sensed intrinsic A-V delay during delivery of pacing therapy, wherein the A-V interval adjustment for each different heart rate is based on the selected A-V interval and the measured intrinsic A-V delay corresponding to the different heart rate.
However, in the same field of endeavor (medical devices), Ghos teaches pausing the delivery of pacing therapy and measuring an intrinsic A-V delay for each different heart rate ([0069], [0073], [0081], [0091] including “to adjust the A-V interval such that, e.g., the A-V interval tracks with, or corresponds to, an activity level of the patient, a heart rate of the patient”, [0092], [0095] including “The exemplary method 250 may include pausing, or halting, ongoing pacing therapy 252 and measuring an intrinsic A-V conduction time 254. “ and Figs. 4-6 see also [0006]-[0007], [0014]-[0016]); and for each different heart rate, determine an A-V interval adjustment value to adjust the A-V interval based on a sensed intrinsic A-V delay during delivery of pacing therapy ([0014]-[0016], [0083]-[0084], [0091]-[0093] see also [0069], [0073], [0081], [0084]-[0087], [0095]; Examiner notes this is also known as evidenced by US 20160030751 see [0061], [0063], [0125], Fig. 4) wherein the A-V interval adjustment for each different heart rate is based on the selected A-V interval and the measured intrinsic A-V delay corresponding to the different heart rate ([0083]-[0084], [0091]-[0093] see also [0014]-[0016], [0069], [0073], [0081], [0085]-[0088], [0095]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Gho to include the elements of Ghos because it allows for 

Regarding claim 10, an interpretation of Gho discloses the above. An interpretation of Gho may not explicitly disclose wherein determining the A-V interval adjustment value for each different heart rate comprises determining a difference between the selected A-V interval and the measured intrinsic A-V delay.
However, in the same field of endeavor (medical devices), Ghos teaches wherein determining the A-V interval adjustment value for each different heart rate comprises determining a difference between the selected A-V interval and the measured intrinsic A-V delay ([0014]-[0016], [0083]-[0084], [0091]-[0093] see also [0069], [0073], [0081], [0084]-[0087], [0095]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Gho to include the elements of Ghos because it allows for efficient assistance for the configuration of cardiac therapy specifically in determining optimizing pacing parameters such as AV intervals such that the they track to a patient’s heart rate ([0008], [0010] and [0091]).
Regarding claim 11, an interpretation of Gho discloses the above. An interpretation of Gho may not explicitly disclose wherein determining the A-V interval adjustment value for each different heart rate comprises determining a percentage of the selected A-V interval to the measured intrinsic A-V delay.
However, in the same field of endeavor (medical devices), Ghos teaches wherein determining the A-V interval adjustment value for each different heart rate comprises determining a percentage of the selected A-V interval to the measured intrinsic A-V delay ([0070], [0079], [0091], [0095]).


Regarding claim 13, an interpretation of Gho further discloses wherein the EHI comprises a metric of standard deviation of activation times (SDAT) ([0019]-[0020], [0072], [0077], [0082], [0091]; Examiner notes that this is shown in Ghos see Fig. 2, Ghosh see [0035] and the other reference discussed in the rejection of 2).

 Regarding claim 14, an interpretation of Gho further discloses wherein the plurality of external electrodes comprises surface electrodes positioned in an array configured to be located proximate the skin of the patient ([0053], [0058]-[0059] and Figs. 1-3; Examiner notes that this is shown in Ghos see Fig. 1-3, Ghosh see [0029], [0031], [0037] and the other reference discussed in the rejection of 2).

 Regarding claim 15, an interpretation of Gho discloses an implantable medical device comprising: 
a plurality of electrodes comprising an atrial pacing electrode, a left ventricle pacing electrode, and a right ventricle pacing electrode ([0003]-[0004], [0097]-[0099] and Fig. 8 see also [0100]-[0105] and Figs. 8-10B); 
a therapy delivery circuit operably coupled to the plurality of electrodes to deliver cardiac therapy to the patient's heart ([0003]-[0004], [0100], [0105], [0111]-[0113] and Figs. 8-10B see also   [0037], [0044], [0063]-[0064]); 

a controller comprising processing circuitry operably coupled to the therapy delivery circuit and the sensing circuit ([0050], [0108]-[0111] and Figs. 8-10B), the controller configured to: 
calibrate therapy for a plurality of heartrates based on electrical heterogeneity information (EHI) generated ([0019], [0044], [0066]-[0068] see also [0056], [0069]-[0071], [0073]-[0074]) from monitored electrical activity from a plurality of external electrodes ([0038], [0052]-[0053], [0058], [0063], [0111], Figs. 2-3, 10A and Claim 1 see also [0054]-[0057], [0060], [0078]-[0079]; Examiner notes Fig. 2 is identical to figure 2 of Ghos. The figures 2-3 of Gho and Ghos show all of the structural components of the current claims),
calibrate biventricular pacing therapy for a plurality of heartrates based on EHI generated ([0019], [0044], [0066]-[0068] see also [0056], [0069]-[0071], [0073]-[0074]) from monitored electrical activity from a plurality of external electrodes ([0038], [0052]-[0053], [0058], [0063], [0111], Figs. 2-3, 10A and Claim 1 see also [0054]-[0057], [0060], [0078]-[0079]; Examiner notes Fig. 2 is identical to figure 2 of Ghos. The figures 2-3 of Gho and Ghos show all of the structural components of the current claims) during biventricular pacing therapy ([0056], [0104], [0114], [0124], [0126]-[0127] see also [0037], [0044], [0099] and Fig. 10A), and 
deliver one of calibrated left ventricular-only pacing therapy and calibrated biventricular pacing therapy ([0004], [0037], [0044], [0063]-[0064] see also [0003], [0100], [0105], [0111]-[0113] and Figs. 8-10B).

An interpretation of Gho may not explicitly disclose calibrate left ventricular-only pacing therapy for a plurality of heartrates based on electrical heterogeneity information (EHI) generated; during left ventricular-only pacing therapy. 

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Gho to include the elements of Ghos because it allows for efficient assistance for the configuration of cardiac therapy specifically in determining optimizing pacing parameters such as AV intervals such that the they track to a patient’s heart rate ([0008], [0010] and [0091]).

Examiner notes that many of the elements of claim are also taught by Ghosh monitoring/calibrating A-V and V-V during biventricular therapy and A-V for LV-only ([0044] including “electrical signals for sensing cardiac electrical events, e.g. P-waves and R-waves”, [0050] including “One or more CRT parameters may be evaluated. Parameters that may be evaluated include AV delay and VV delay. Furthermore, each of these timing parameters may be evaluated during different rhythm conditions or states, e.g. during atrial sensing and during atrial pacing (with ventricular pacing occurring in one or both ventricles).”, [0057] including “Knowing the value of the EGM-based index during optimized electrical activation of the ventricles, adjustments to the CRT control parameter may be made to return the EGM-based index toward the value associated with electrical activation synchrony in a closed-loop control method. The optimal control parameter setting, such as AV delay, may change with 


However, in the same field of endeavor (medical device), Ghos teaches wherein the calibrated left ventricular-only pacing therapy comprises a determined A-V interval adjustment value for each different heart rate ([0091]-[0093] see also [0069], [0073], [0081], [0095]), wherein delivering calibrated left ventricular-only pacing therapy ([0004], [0046], [0065]-[0067], [0088], [0090]-[0092] see also [0014] and Figs. 2-5 and 9A-9B) comprises: monitoring heart rate ([0091], [0118] and [0133]); measuring an intrinsic A-V delay during absence of delivery of pacing therapy ([0069], [0073], [0081], [0092] see also [0006]-[0007], [0014]-[0016] and Figs. 4-6); and adjusting an A-V interval of the calibrated left ventricular-only pacing therapy ([0099] see also [0004], [0046], [0065]-[0067], [0088], [0090]-[0095] and Figs. 4-6) using: the determined A-V interval adjustment value corresponding to the monitored heart rate ([0091]-[0093] and [0095] see also [0088], [0090], [0094] and Figs. 4-6); and the measured intrinsic A-V delay ([0091]-[0093] and [0095] see also [0088], [0090], [0094] and Figs. 4-6).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Gho to include the elements of Ghos because it allows for efficient assistance for the configuration of cardiac therapy specifically in determining optimizing pacing parameters such as AV intervals such that the they track to a patient’s heart rate ([0008], [0010] and [0091]).

 Regarding claim 17, an interpretation of Gho discloses the above. An interpretation of Gho may not explicitly disclose wherein the determined A-V interval adjustment value comprises one of a difference between the selected A-V interval and the measured intrinsic A-V delay and a percentage of the selected A-V interval to the measured intrinsic A-V delay.
However, in the same field of endeavor (medical devices), Ghos teaches wherein the determined A-V interval adjustment value comprises one of a difference between the selected A-V interval and the measured intrinsic A-V delay ([0091]-[0094] see also [0014]-[0016], [0025], [0095], [0099]) and a percentage of the selected A-V interval to the measured intrinsic A-V delay ([0091], [0093], [0096] see also [0014]-[0016], [0025], [0027], [0094]-[0095], [0099]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Gho to include the elements of Ghos because it allows for efficient assistance for the configuration of cardiac therapy specifically in determining optimizing pacing parameters such as AV intervals such that the they track to a patient’s heart rate ([0008], [0010] and [0091]).

 Regarding claim 18, an interpretation of Gho discloses the above. an interpretation of Gho may not disclose all of: wherein the calibrated biventricular pacing therapy comprises a determined A-V interval adjustment value for each different heart rate and a determined V-V interval adjustment value for each different heart rate, wherein delivering calibrated biventricular pacing therapy comprises: monitoring heart rate; measuring an intrinsic A-V delay during absence of delivery of pacing therapy; adjusting an A-V interval of the calibrated left ventricular-only pacing therapy using: the determined A-V interval adjustment value corresponding to the monitored heart rate; and the measured intrinsic A-V 
However, in the same field of endeavor (medical devices), Gho in view of Ghos teach wherein the calibrated biventricular pacing therapy comprises a determined A-V interval adjustment value for each different heart rate (Gho [0056], [0104], [0114], [0124], [0126]-[0127] see also [0037], [0044], [0099] and Fig. 10A; Ghos [0066]-[0067], [0091]-[0093] see also [0069], [0073], [0081], [0095]) and a determined V-V interval adjustment value for each different heart rate ([0018], [0075]-[0076] see also [0099], [0122] and [0124]), wherein delivering calibrated biventricular pacing therapy comprises: 
monitoring heart rate (Ghos [0091], [0118] and [0133]); measuring an intrinsic A-V delay during absence of delivery of pacing therapy (Ghos [0069], [0073], [0081], [0092] see also [0006]-[0007], [0014]-[0016] and Figs. 4-6); and adjusting an A-V interval of the calibrated left ventricular-only pacing therapy (Ghos [0091], [0099] see also [0004], [0046], [0065]-[0067], [0088], [0090], [0092]-[0095] and Figs. 4-6) using: the determined A-V interval adjustment value corresponding to the monitored heart rate (Ghos [0091]-[0093] and [0095] see also [0088], [0090], [0094] and Figs. 4-6); and the measured intrinsic A-V delay (Ghos [0091]-[0093] and [0095] see also [0088], [0090], [0094] and Figs. 4-6); and 
adjusting a V-V interval of the calibrated biventricular only pacing therapy using the determined V-V interval adjustment value corresponding to the monitored heart rate ([0018], [0075]-[0076], [0122] see also [0099]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Gho to include the elements of Ghos because it allows for efficient assistance for the configuration of cardiac therapy specifically in determining optimizing pacing parameters such as AV intervals such that the they track to a patient’s heart rate ([0008], [0010] and [0091]).

Claim Rejections - 35 USC § 103
Claim 5, 12 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gho in view of Ghos in further view of Ghosh.
Regarding claim 5, an interpretation of Gho the above including after selection of the A-V interval and the V-V interval for biventricular pacing therapy for each different heart rate ([0062] and [0122] including “rate responsive mode” see also [0004], [0037], [0044], [0063]-[0064], [0124]), the monitored electrical activity during biventricular pacing therapy ([0056], [0104], [0114], [0124], [0126]-[0127] see also [0037], [0044], [0099] and Fig. 10A; See rejection of claim 1).
An interpretation of Gho may not explicitly disclose wherein the controller is further configured to select left ventricular only pacing therapy or biventricular pacing therapy as an initial pacing therapy modality based on the EHI generated from the monitored electrical activity during left ventricular-only pacing therapy.
However, in the same field of endeavor (medical devices), Ghosh teaches after selection of the A-V interval and the V-V interval for biventricular pacing therapy for each different heart rate ([0024] including ““adaptive CRT” which automatically switches between biventricular pacing and LV-only pacing in response to changes in the patient's intrinsic AV conduction.”, [0046] and [0075] including “known state of optimal ventricular electrical synchrony, as initially determined by ECG-based surface potential analysis, is established for one or more rhythm states and/or one or more pacing vectors. Values of the index associated with non-optimized control parameter setting shifts, resulting in various states of ventricular dyssynchrony, are also established.” see also [0005], [0026], [0047] and [0076]-[0079]), wherein the controller is further configured to select left ventricular only pacing therapy or biventricular pacing therapy as an initial pacing therapy modality ([0024] including ““adaptive CRT” which automatically switches between biventricular pacing and LV-only pacing in response to changes in 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Gho to include the elements of Ghosh because it teaches the optimization of therapy parameters including the use of adaptive CRT allowing for more effective cardiac resynchronization ([0004]-[0005] and [0024]).

However, in the same field of endeavor (medical devices), Ghos teaches EHI generated from the monitored electrical activity during left ventricular-only pacing therapy ([0009], [0011], [0015], [0065]-[0067], Claim 1 and Figs. 2-5 and 9A-9B see also [0069]-[0074]; Examiner also notes that applicants explicitly recite their specification it is not limited to only being able to perform the A-V optimization during LV-Only Therapy [0067] and [0010]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Gho to include the elements of Ghos because it allows for efficient assistance for the configuration of cardiac therapy specifically in determining optimizing pacing parameters such as AV intervals such that the they track to a patient’s heart rate ([0008], [0010] and [0091]).


An interpretation of Gho may not explicitly disclose wherein the controller is further configured to select left ventricular only pacing therapy or biventricular pacing therapy as an initial pacing therapy modality based on the EHI generated from the monitored electrical activity during left ventricular-only pacing therapy.
However, in the same field of endeavor (medical devices), Ghosh teaches after selection of the A-V interval and the V-V interval for biventricular pacing therapy for each different heart rate ([0024] including ““adaptive CRT” which automatically switches between biventricular pacing and LV-only pacing in response to changes in the patient's intrinsic AV conduction.”, [0046] and [0075] including “known state of optimal ventricular electrical synchrony, as initially determined by ECG-based surface potential analysis, is established for one or more rhythm states and/or one or more pacing vectors. Values of the index associated with non-optimized control parameter setting shifts, resulting in various states of ventricular dyssynchrony, are also established.” see also [0005], [0026], [0047] and [0076]-[0079]), selecting left ventricular only pacing therapy or biventricular pacing therapy as an initial pacing therapy modality ([0024] including ““adaptive CRT” which automatically switches between biventricular pacing and LV-only pacing in response to changes in the patient's intrinsic AV conduction.”, [0046] and [0075] including “known state of optimal ventricular electrical synchrony, as initially determined by ECG-based surface potential analysis, is established for one or more rhythm states and/or one or more pacing vectors. Values of the index associated with non-optimized control parameter setting shifts, resulting in various states of ventricular dyssynchrony, are also established.” see also [0005], [0026], 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Gho to include the elements of Ghosh because it teaches the optimization of therapy parameters including the use of adaptive CRT allowing for more effective cardiac resynchronization ([0004]-[0005] and [0024]).

However, in the same field of endeavor (medical devices), Ghos teaches EHI generated from the monitored electrical activity during left ventricular-only pacing therapy ([0009], [0011], [0015], [0065]-[0067], Claim 1 and Figs. 2-5 and 9A-9B see also [0069]-[0074]; Examiner also notes that applicants explicitly recite their specification it is not limited to only being able to perform the A-V optimization during LV-Only Therapy [0067] and [0010]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Gho to include the elements of Ghos because it allows for efficient assistance for the configuration of cardiac therapy specifically in determining optimizing pacing parameters such as AV intervals such that the they track to a patient’s heart rate ([0008], [0010] and [0091]).

Regarding claim 19, an interpretation of Gho discloses wherein the controller is further configured to: monitor heart rate ([0114]). An interpretation of Gho may not explicitly disclose switch from left ventricular-only pacing therapy to biventricular pacing therapy based on the monitored heart rate.

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Gho to include the elements of Ghos because it allows for efficient assistance for the configuration of cardiac therapy specifically in determining optimizing pacing parameters such as AV intervals (Ghos [0008] and [0010]) and those of Ghosh because it teaches the optimization of therapy parameters including the use of adaptive CRT ([0004]-[0005] and [0024]).

Regarding claim 20, an interpretation of Gho discloses the above controller ([0050], [0108]-[0111] and Figs. 8-10B). An interpretation of Gho may not explicitly disclose to measure an intrinsic A-V delay during absence of delivery of pacing therapy; switch from left ventricular-only pacing therapy to biventricular pacing therapy based on the measured intrinsic A-V delay.
However, in the same field of endeavor (medical devices), Ghos teaches wherein the controller is further configured to: measure an intrinsic A-V delay during absence of delivery of pacing therapy ([0069], [0073], [0081], [0092] see also [0006]-[0007], [0014]-[0016] and Figs. 4-6).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Gho to include the elements of Ghos because it allows for efficient assistance for the configuration of cardiac therapy specifically in determining optimizing pacing parameters such as AV intervals such that the they track to a patient’s heart rate ([0008], [0010] and [0091]).
However, in the same field of endeavor (medical devices), Ghosh teaches switch from left ventricular-only pacing therapy to biventricular pacing therapy based on the measured intrinsic A-V delay. ([0024], [0046]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20080119903 [0014] and [0045]-[0046] including discussion of look up tables for selecting parameters based on varying heart rates; US 20120283587.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506.  The examiner can normally be reached on Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792